WARD, Circuit Judge
(dissenting). While I think the relator had a fair trial, I am sure there was no proof whatever of the charges upon which he is being deported, viz. that he advocated the overthrow of the United States government by force or violence, or that he advocated or taught the unlawful destruction of .property. There was proof of conversations with various government witnesses before his *678arrest as to his beliefs, but they admitted that they had never heard him advocate the things for which he is being deported.
In the deportation proceeding, after his arrest, he was minutely examined as to his beliefs, and admitted that in his opinion the soviet form of government would be the best form for this country, but advocated bringing it about by persuasion and absolutely repudiated the use of force or violence. His examination throughout displays, in my opinion, a perfectly frank and conscientious statement of his beliefs, which, whether the immigration authorities like them or not, carmot be used to sustain the charge for which he is being deported.
Knowledge of the contents of all the books he sells in his book store cannot be imputed to him, much less approval' of all they contain.
I think the order should be reversed.